Citation Nr: 0945769	
Decision Date: 12/02/09    Archive Date: 12/08/09	

DOCKET NO.  07-03 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, to 
include as secondary to hepatitis C. 

3.  Entitlement to service connection for a disorder 
characterized by chronic fatigue, to include as secondary to 
hepatitis C. 

4.  Entitlement to service connection for hypertension, to 
include as secondary to hepatitis C. 

5.  Entitlement to service connection for migraine headaches, 
to include as secondary to hepatitis C. 

6.  Entitlement to service connection for skin ulcers on the 
stomach (abdomen), to include as secondary to hepatitis C. 

7.  Entitlement to service connection for a cervical spine 
disability, claimed as cervical radiculitis, to include as 
secondary to hepatitis C. 

8.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to hepatitis C. 

9.  Entitlement to service connection for a herniated disc of 
the lower back, also claimed as lumbago, to include as 
secondary to hepatitis C. 

10.  Entitlement to service connection for chronic 
dizziness/disorientation, to include as secondary to 
hepatitis C. 

11.  Entitlement to service connection for a disorder 
characterized by chest pains, to include as secondary to 
hepatitis C. 

12.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as an adjustment disorder with 
depressed mood, to include as secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 20 to July 24, 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.  Hepatitis C is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the Veteran's period of active 
military service.

2.  Peripheral neuropathy of the bilateral upper and lower 
extremities is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the Veteran's period of active 
military service.

3.  A disorder characterized by chronic fatigue is not shown 
to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the Veteran's period of active military service.

4.  Hypertension is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service.

5.  Migraine headaches are not shown to have been present in 
service, or for many years thereafter, nor are they the 
result of any incident or incidents of the Veteran's period 
of active military service.

6.  Skin ulcers on the stomach (abdomen) are not shown to 
have been present in service, or for many years thereafter, 
nor are they the result of any incident or incidents of the 
Veteran's period of active military service.

7.  A cervical spine disability, to include cervical 
radiculitis, is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the Veteran's period of active 
military service.

8.  A bilateral shoulder disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service.

9.  A herniated disc in the lower back and/or lumbago is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the Veteran's period of active military service. 

10.  Chronic dizziness/disorientation is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the Veteran's 
period of active military service.

11.  A disorder characterized by chest pains is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
Veteran's period of active military service.

12.  An acquired psychiatric disorder, to include an 
adjustment disorder with depressed mood, is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the Veteran's 
period of active military service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  Peripheral neuropathy of the bilateral upper and lower 
extremities was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

3.  A disorder characterized by chronic fatigue was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

5.  Migraine headaches were not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

6.  Skin ulcers on the stomach (abdomen) were not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

7.  A cervical spine disability, including cervical 
radiculitis, was not incurred in or aggravated by active 
military service, nor may degenerative joint disease 
(osteoarthritis) of the cervical spine be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.07, 
3.309 (2009).

8.  A bilateral shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

9.  A herniated disc of the lumbar spine, also claimed as 
lumbago, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

10.  Chronic dizziness/disorientation was not incurred or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

11.  A chronic disorder characterized by chest pains was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

12.  An acquired psychiatric disorder, to include an 
adjustment disorder with depressed mood, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered during the 
course of a hearing before the undersigned Veterans Law Judge 
in April 2009, as well as service treatment records, VA and 
private treatment records and examination reports, and 
various articles and/or treatises.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for 
hepatitis C, as well as for various and sundry other 
disabilities.  In pertinent part, it is contended that the 
Veteran's current hepatitis C is the result of a 
"contaminated" jet gun injection/inoculation administered 
during his period of active military service.  Further 
contended is that all of the other disabilities at issue are 
in some way proximately due to, the result of, or aggravated 
by that hepatitis C.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131.  (West 2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension, 
osteoarthritis (degenerative joint disease), or an organic 
disease of the nervous system, such as peripheral neuropathy 
or migraine headaches, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).

Finally, service connection may additionally be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised 38 C.F.R. § 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation of the service-connected 
condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities.  (38 C.F.R. § Part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

Service treatment records are negative for history, 
complaints or abnormal findings indicative of the presence of 
any of the disabilities at issue, including hepatitis C.  At 
no time during the Veteran's period of active military 
service did he receive either a diagnosis of or treatment for 
hepatitis C.  While the Veteran may be competent to testify 
that, while in service, he received an inoculation or 
inoculations via air gun, he himself freely admitted that a 
"yearbook" of photographs chronicling various aspects of 
basic military training at Lackland Air Force Base failed to 
depict him receiving such a vaccination.  See Transcript, 
p.3.  Moreover, while in service personnel records, there is 
some indication that, on June 14, 15 and 16, 1978, the 
Veteran was hospitalized (for a period of hours), no 
indication was given as to the reason for that 
hospitalization.  Significantly, in a Mental Health 
Evaluation of Active Duty Air Force Personnel dated on June 
20, 1978, it was noted only that the Veteran had recently 
been a patient in the hospital "due to a drug reaction."  
Once again, no mention was made of the Veteran's 
hospitalization being the result of an air gun injection or a 
vaccination or injection of any kind.  The Veteran was 
eventually administratively discharged from service due to 
unsuitability, as the result of an inadequate personality 
(disorder) manifested by anxiety, depression, inadaptability, 
ineptness, poor judgment, and social instability.  
Personality disorders, it should be noted, are not 
appropriate subjects for a potential grant of service 
connection under the applicable laws and regulations.  See 
38 C.F.R. § 3.303 (2009).

The earliest indication of the presence of hepatitis C is 
revealed by private medical records dated in 1997, almost 20 
years following the Veteran's discharge from service, at 
which time he received a diagnosis of that disorder, and 
began to receive treatment.  The other disabilities currently 
at issue were similarly first noted no earlier than the mid 
to late 1990's, once again, many years following the 
Veteran's discharge from service.  Significantly, with the 
exception of hepatitis C, no evidence has been submitted 
postulating a link between any of the disabilities currently 
under consideration and the Veteran's active military 
service.

The Board observes that, following a VA psychiatric 
examination in March 2004, which examination, it should be 
noted, involved a full review of the Veteran's claims folder, 
the examiner offered his opinion that the Veteran was 
currently suffering from hepatitis C which had been in 
remission for approximately a year, and which was first 
diagnosed in 1997 or 1998.  According to the examiner, the 
residual effects of hepatitis C consisted primarily of such 
things as fatigue and extreme tiredness.  While the Veteran 
was adamant that he had never engaged in any of the behaviors 
which could put him at high risk for hepatitis C, the 
etiology of the Veteran's hepatitis was apparently a source 
of some controversy and remained an open question.  For 
instance, the Veteran denied any intravenous drug use or 
blood transfusions.  Rather, his strong belief was that the 
episode which occurred following a typhoid shot (in service) 
represented the "initial episode of hepatitis C."  According 
to the examiner, this was in dispute, and had not been 
proven.  Moreover, as noted by the examiner, the Veteran, 
during the course of the psychiatric interview, failed to 
mention that he had been discharged from service for a 
personality disorder.

In summary, the examiner was of the opinion that there was a 
nexus between the Veteran's current symptoms of depression 
and hepatitis C, which was not only plausible, but likely.  
The contribution of the Veteran's hepatitis C to his current 
difficulties with mood should be acknowledged and should not 
be overlooked.  Having said this, however, the examiner did 
not think it was the case that the Veteran's problems could 
be understood as being completely the result of his hepatitis 
C.  According to the examiner, it was "well beyond his 
purview and area of expertise" to speculate on the origins of 
the Veteran's hepatitis C, and, accordingly, he declined to 
do so.  However, the examiner did note that, whatever its 
origin, it seemed likely that the Veteran's hepatitis C had 
contributed to a meaningful degree to his current 
difficulties with mood which were mild in severity and only 
mildly disruptive of his functioning.  The pertinent 
diagnosis noted at the time of evaluation was adjustment 
disorder with depressed mood.

During the course of VA outpatient treatment in July 2005, it 
was noted that the Veteran had hepatitis C cirrhosis and was 
a sustained viral responder following completion of 
treatment.  Further noted was that the Veteran reportedly did 
not have blood transfusions during his military service.  
Nor, by the Veteran's report, had he ever gotten any tattoos 
or injected drugs.  Rather, according to the Veteran, he had 
received air gun vaccinations during his military service.  
Following outpatient treatment, it was noted that the Veteran 
had service-connected hepatitis C, most likely from air gun 
vaccinations, which had been shown to transmit viral 
hepatitis, as reportedly postulated in an attached article.  

Following a VA psychiatric examination in August 2008, the 
Veteran received an Axis I diagnosis only of nicotine 
dependence.  According to the examiner, this diagnostic 
formulation and his medical opinion were based on a clinical 
interview of the Veteran, as well as a review of medical 
records, and a review of the Veteran's claims folder.  
Significantly, at present, the Veteran's psychological 
complaints were not severe enough to warrant a diagnosis.  
Regarding the question of whether the Veteran's hepatitis C 
was due to his military service, the examiner indicated that 
he could not provide such an opinion "without resort to mere 
speculation."  However, it was his medial opinion that 
sequelae from the Veteran's hepatitis C had served as an 
aggravating factor for the Veteran's longstanding depressive 
complaints.

Conducted in conjunction with the aforementioned August 2008 
VA psychiatric examination was a VA medical examination.  
That examination involved a full review of the Veteran's 
claims folder, as well as his medical records.  Upon review 
of those records, it was noted that the Veteran was of the 
opinion that he had contracted hepatitis C from "air gun 
injections," as a result of inservice vaccinations.  However, 
in reviewing the medical records, the examiner was unable to 
locate any records showing such vaccinations.  According to 
the Veteran, he had enlisted in March and separated in July, 
and, following a vaccination, had experienced a reaction to 
that vaccination, for which he was hospitalized.  According 
to the examiner, while the Veteran's records did show that he 
was in the hospital in June, those records did not specify 
the purpose of that hospitalization other than on the basis 
of a reaction to a drug.  Specifically, the notes did not 
indicate that the Veteran had a reaction to a vaccine.  Nor 
was there any further elaboration on the purpose of the 
Veteran's hospitalization.  

When questioned, the Veteran denied that he had received any 
tattoos, and similarly denied any work in the medical field.  
Nor, according to the Veteran, had he had any occupational 
blood exposure.  The Veteran denied alcohol abuse, and 
similarly denied intravenous drug use.  Moreover, he did not 
recall ever having had a transfusion.  However, when further 
questioned, the Veteran did report that he had engaged in 
unprotected intercourse.  Medical records indicated that the 
Veteran had been treated for genital warts in the past.  

Following examination, it was noted that the diagnosis of 
hepatitis C had been established and was noted throughout the 
Veteran's medical records.  The issue at hand, however, was 
whether the Veteran's hepatitis C was secondary to his 
service in the military.  According to the examiner, based on 
current literature, most of the patients infected in the 
United States were infected through intravenous drug use or 
blood transfusions.  Risk factors included sex with an 
intravenous drug user, being in jail more than three days, 
being stuck, struck, or cut with a bloody object, and/or body 
piercings.  However, the highest or the most common risk 
factor was intravenous drug use, with an odds ratio of 49 
compared to being struck or cut with a bloody object, which 
was an odds ratio of 2 to 1, based on the literature.  Sex 
with an intravenous drug user yielded an odds ratio of 6.3, 
which was still a higher ratio than being cut with a bloody 
object.  In the opinion of the examiner, based on the facts 
of the Veteran's case and the known risk factors for 
hepatitis C, it was less likely than not the case that the 
Veteran's reported vaccination "caused his current diagnosis 
of hepatitis C."  The rationale for this opinion was that, 
while there was a possibility that being stuck with a needle 
during vaccination might have caused the Veteran's hepatitis 
C, according to the examiner, it was a "less than 50 percent 
chance" based on what the odds ratio was for that type of 
transmission.  Additionally, to say that there was a 50 
percent or greater chance that this was the way the Veteran 
contracted hepatitis C would be to assume there was 
negligence on the part of the person administering the 
vaccine.  The examiner was unable to locate any records of 
vaccination.  Nor did the examiner locate actual hospital 
records to show that the Veteran had been hospitalized for 
reaction to a vaccination.  In the opinion of the examiner, 
the information provided had "too many gaps" to relate the 
Veteran's current diagnosis of hepatitis C to his brief 
military tour.  Moreover, inasmuch as service connection for 
hepatitis C could not be granted, any discussion of a theory 
of secondary service connection was "null and void."  

Received in April 2009 was a statement from the Veteran's VA 
treating physician to the effect that it was his "medical 
opinion" that the Veteran had acquired hepatitis C during 
military service.  According to the Veteran's physician, he 
had been injected with air gun vaccinations ordered by the 
military.  Moreover, it had been "proven" that air guns 
transmit viral hepatitis, such that air gun vaccinations were 
not recommended because of the danger of transmission of 
infectious agents.  The Veteran's treating physician further 
noted that the Veteran had been shaved by military barbers, 
which could transmit infections, and that the Center for 
Disease Control recommended against sharing razors due to the 
danger of transmission of infectious agents.  

The Veteran's treating physician further indicated that the 
Veteran did not have any risk for acquiring hepatitis C other 
than his military service.  Significantly, he had no history 
of blood transfusions, or of "injection drug use," or sexual 
exposure to persons with hepatitis C.  According to the 
Veteran's physician, he had been diagnosed with non-A and 
non-B hepatitis in 1987 during an attempt to donate blood.  
Further noted was that the Veteran had no exposure to 
hepatitis C after his military service.  According to the 
Veteran's treating physician, sexual transmission was rare 
and it was very unlikely that he had become infected in that 
manner.

Reportedly, many military Veterans had hepatitis C, and their 
prevalence was between 6 and 11 percent as compared to 1 to 2 
percent for the general American public.  According to the 
Veteran's physician, there was no blood test for hepatitis C 
until 1989, and no liver tests were taken on the Veteran 
during his military service.  

In conclusion, the Veteran's treating physician indicated 
that it was "not possible" for the military to prove that the 
Veteran was free of hepatitis C when he left in July 1978, 
since there was no test available at that time.  Nor was it 
fair to discriminate against the Veteran, stating that he had 
not proven his case.  According to the Veteran's physician, 
it was "more likely than not that the Veteran's hepatitis C 
was acquired during military service."

As noted above, the Veteran has in the past and continues to 
suffer from hepatitis C.  What remains in question is whether 
the Veteran's hepatitis C is in any way the result of an 
incident or incidents of his active military service, and, 
specifically, a jet gun injection administered during his 
period of basic training in the United States Air Force.  As 
previously noted, service treatment records show no evidence 
of any of the disabilities at issue, including hepatitis C.  
Nor have disabilities other than hepatitis C been shown to be 
in any way directly related to the Veteran's period of active 
military service.  Accordingly, the Veteran's claims for 
service connection for disabilities other than hepatitis C 
must rest exclusively on the success (or failure) of his 
claim for service connection for that disability.

In that regard, the Veteran has on a number of occasions 
denied that he has ever engaged in what are generally 
conceded to be "high risk" activities for hepatitis C.  
However, on more than one occasion, he has admitted to 
engaging in unprotected intercourse.  While in his April 2009 
statement, the Veteran's treating physician indicated that 
the Veteran had no (other) risk for acquiring hepatitis C 
"other than his military service," that statement could only 
have been based upon history provided by the Veteran, and is 
clearly inconsistent with the Veteran's previous admissions 
that he engaged in unprotected intercourse.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Moreover, the assertion by that 
same physician that the Veteran was diagnosed with "non-A, 
non-B hepatitis (that is, hepatitis C) in 1987" is entirely 
unsubstantiated by the record, inasmuch as, as previously 
noted, there is no evidence of hepatitis C prior to 1997.  
The article submitted by the Veteran's treating physician to 
the effect that air guns can transmit viral hepatitis does 
nothing to alter the fact that there exists no persuasive 
evidence that the Veteran's hepatitis C is the result of 
injections via air gun.  Moreover that article concerns the 
transmission via air gun not of hepatitis C, but rather 
hepatitis B, a "heartier and more readily transmitted" 
pathogen.  See VA Fast Letter 04-13, "Relationship Between 
Immunization with Jet Injectors and Hepatitis C Infection as 
it Relates to Service Connection" (June 29, 2004).

The Board observes that, following the aforementioned VA 
psychiatric examination in August 2008, the examining 
psychologist freely admitted that the diagnosis and treatment 
of hepatitis C was "outside his area of expertise," and that 
he could therefore not resolve the issue of whether the 
Veteran's hepatitis C was related to military service without 
resorting to "mere speculation."  However, following a VA 
medical examination conducted at that same time, which 
examination involved a full review of the Veteran's claims 
folder and medical records, the examiner was of the opinion 
that it was "less likely than not" the case that the 
Veteran's reported inservice vaccinations caused his current 
hepatitis C.  The examiner provided a full rationale for his 
opinion.  The examiner noted that, while there was a 
possibility that being stuck with a needle during vaccination 
might have caused the Veteran's hepatitis C, there was a 
"less than 50 percent chance" based on the odds ratio for 
that type of transmission.  Moreover, to say that there was a 
50 percent or greater chance that vaccination with a jet gun 
was the way the Veteran contracted his hepatitis C would be 
to assume that there was negligence in the administration of 
the vaccine.  According to the examiner, he was unable to 
locate any records of vaccination.  Nor were there hospital 
records to show that the Veteran had been hospitalized for 
reaction to any vaccination.  Under the circumstances, the 
examiner was of the opinion that there were "too many gaps" 
to relate the Veteran's diagnosis of hepatitis C to his brief 
military tour.

In evaluating the Veteran's claim, the Board has a duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997), and cases cited therein.  In evaluating the probative 
value of medical statements, the Board looks at factors such 
as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Hernandez-Toynes v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) found that guiding factors in evaluating the 
probative value of a medical opinion were whether the medical 
opinion was based on sufficient facts or data, whether the 
opinion was a product of reliable principles and methods, and 
whether the medical professional applied the principles and 
methods reliably to the facts of the case.  Id.  The Court 
further indicated that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form 
an expert opinion to assist the adjudicator in making a 
decision on a claim."  Id.  

The Board does not question the competence or professional 
expertise of the treating VA physician who, in April 2009, 
offered his opinion that the Veteran's hepatitis C was, in 
fact, the result of an air jet vaccination in service.  
However, his conclusion that the Veteran's hepatitis C could 
not have been due to factors other than an inservice jet gun 
injection is contrary to the evidence of record, which 
clearly shows at least one other risk factor, namely 
unprotected sexual intercourse sufficient to result in the 
occurrence of genital warts.  As per holdings of the United 
States Court of Appeals for Veterans Claims (Court), the 
opinion of the Veteran's "treating physician" is afforded no 
greater weight than the opinion of a VA, or any other 
physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-473 
(1993).  In the case at hand, the Board finds the opinion of 
the August 2008 VA examiner highly probative, because that 
opinion was based upon a full review of the Veteran's claims 
file, including all evidence both pro and con regarding the 
nature and etiology of the Veteran's hepatitis C.  See 
Hernandez-Toynes v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The VA examiner 
provided reasons and bases for his medical opinion, and 
pointed to the evidence, including medical literature, which 
supported his opinion.  See Hernandez-Toynes v. West, supra.  
Under the circumstances, the Board is of the opinion that the 
probative medical evidence of record establishes that the 
Veteran's hepatitis C did not, in fact, have its origin 
during his period of active military service, including as 
the result of jet gun injections/vaccinations/inoculations.

The Board acknowledges the Veteran's statements and testimony 
regarding the origin of his hepatitis C.  However, the Board 
rejects the Veteran's assertions to the extent that he seeks 
to etiologically relate his hepatitis C to an air gun 
injection in service.  As a lay person, the Veteran is not 
competent to create the requisite causal nexus for his 
hepatitis C, which, it should be noted, was first 
demonstrated no earlier than 20 years following his discharge 
from service.  In that regard, evidence which requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current hepatitis C, first 
persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.  Nor is there evidence that any of 
the other disabilities for which service connection is 
currently being sought had their origin during or are in any 
way the result of the Veteran's relatively short period of 
active service.  Inasmuch as service connection has now been 
denied for hepatitis C, any discussion of service connection 
on a secondary basis for the other disabilities at issue is 
effectively rendered moot.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
December 2003 and March 2008.  In that correspondence, VA 
informed the Veteran that, in order to substantiate his 
claims for service connection, the evidence needed to show 
that he had a current disability, a disease or injury in 
service, and evidence of a nexus between the postservice 
disease or injury in service, which was usually shown by 
medical records and medical opinions.  The Veteran was 
further advised that, in order to substantiate his claims for 
service connection on a secondary basis, he needed to show 
that the disability for which service connection was being 
sought was in some way proximately due to, the result of, or 
aggravated by service-connected disability or disabilities.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
of the elements required to prevail on his claims.  Moreover, 
neither the Veteran nor his representative has raised 
allegations of prejudice resulting from error on the part of 
VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and what information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it had a duty to obtain any records held by any Federal 
agency.  It also informed him that on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A, 38 C.F.R. §  3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. 




§ 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Service connection for hepatitis C is denied.

Service connection for peripheral neuropathy of the bilateral 
upper and lower extremities is denied.

Service connection for a disorder characterized by chronic 
fatigue is denied.

Service connection for hypertension is denied.  

Service connection for migraine headaches is denied.

Service connection for skin ulcers on the stomach (abdomen) 
is denied.

Service connection for a cervical spine disability, including 
cervical radiculitis, is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a herniated disc, to include lumbago, 
is denied.

Service connection for chronic dizziness/disorientation is 
denied.

Service connection for a disorder characterized by chest 
pains is denied.




Service connection for an acquired psychiatric disorder, 
including adjustment disorder with depressed mood, is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


